Exhibit 99.1 News Release M.D.C. HOLDINGS ANNOUNCES 2 DENVER, COLORADO, Tuesday, August 4, 2015. M.D.C. Holdings, Inc. (NYSE: MDC) announced results for the quarter ended June 30, 2015. 2015 Second Quarter Highlights and Comparisons to 2014 Second Quarter ● Ending backlog dollar value of $1.13 billion, up 48% o Ending backlog units of 2,558, up 36% ● Dollar value of net new orders of $629.7 million, up 16% o Net new orders of 1,481, up 4% ● Home sale revenues of $461.7 million, up 7% from $430.7 million o Average sales price up $38,000 per home, or 10%, to $410,000 o Homes delivered down 3% from 1,158 to 1,126 ● Gross margin from home sales of 16.6% vs. 17.1% o Up 120 basis points from the 2015 first quarter ● Interest and other income of $2.7 million, down $1.9 million from $4.6 million ● Net income of $20.0 million, or $0.41 per share, vs. $21.5 million, or $0.44 per share o Pretax income of $31.9 million vs. $34.0 million Larry A. Mizel, MDC’s Chairman and Chief Executive Officer, stated, “During the 2015 second quarter, we began to realize the benefit of our effort to reduce speculative inventory levels as our gross margin percentage was up 120 basis points sequentially, resulting primarily from the improved mix and margins on the speculative homes we closed. Additionally, at the end of the quarter, our speculative inventory levels remained relatively low, down per active community by 39% year-over-year.” Mr. Mizel continued, “Major macroeconomic factors such as employment levels, consumer confidence and interest rates provided a more positive environment for the homebuilding industry in the 2015 second quarter. Against that backdrop, we successfully maintained a 2015 second quarter sales pace that was consistent with the same quarter from a year ago, even after implementing price increases in a majority of our subdivisions since the beginning of the year.” Mr. Mizel concluded, “We experienced a decline in our active subdivision count during the 2015 second quarter, driven mostly by higher than expected demand resulting in the close out of communities earlier than expected and delays in opening new communities in certain markets. However, we expect our active subdivision count to rebound as new subdivisions come online during the back half of the year. With our backlog dollar value over $1.1 billion and overall liquidity of $840 million, we believe we are well prepared for to close out 2015 strongly and position the Company for continued growth in 2016.” 1 Homebuilding Home sale revenues for the 2015 second quarter increased 7% to $461.7 million, compared to $430.7 million for the prior year period. The increase in revenue was driven by a 10% increase in average selling price, mostly due to a mix shift to higher-priced submarkets, but was partially offset by a 3% decrease in the number of homes closed. Gross margin from home sales for the 2015 second quarter was 16.6%, down from 17.1% for the year earlier period, but up sequentially by 120 basis points from 15.4% for the 2015 first quarter. The 50 basis point year-over-year decline was driven by higher land and construction costs, partially offset by a 70 basis point improvement in our interest in cost of sales as a percent of home sale revenues. The sequential improvement was the result of (1) a higher percentage of our total deliveries coming from dirt starts, which typically have higher gross margins and (2) an increase in the gross margin for our speculative deliveries, due to decreased incentives offered on the sale of these units. Gross margin from home sales excluding inventory impairments and interest in cost of sales was 19.7%* for the 2015 second quarter versus 21.1%* for the year earlier period and 18.8%* for the 2015 first quarter. SG&A expenses for the 2015 second quarter were $54.8 million, while our SG&A rate was 11.9%. For the same period in 2014, our SG&A expenses were $49.8 million, while our SG&A rate was 11.6%. The 30 basis point increase in our SG&A rate was driven primarily by $2.5 million in higher net legal expenses as our current quarter had $1.4 million of net legal expenses compared to $1.1 million in net legal recoveries during the 2014 second quarter. For the three months ended June 30, 2015, our interest and other income decreased $1.9 million, due primarily to a lower average marketable securities balance. The dollar value of net new orders for the 2015 second quarter increased 16% to $629.7 million from $544.8 million for the same period in 2014. The improvement was primarily driven by an 11% increase in average selling price, and to a lesser extent, a 4% increase in the number of net new orders. The increase in average selling price was primarily a result of price increases implemented in many of our markets combined with a shift in mix to higher priced communities, while the increase in the number of net new orders was driven by a slight increase in our average active subdivisions. Our cancellation rate for the 2015 second quarter was nearly unchanged from a year ago at 19% compared to 18% for the same period in the prior year. 2 Our backlog value at the end of the 2015 second quarter was up 48% year-over-year to $1.1 billion. The increase was driven primarily by a 36% increase in units in backlog, due primarily to a 16% year-over-year improvement in net new order activity over the past six months and a higher percentage of our units in backlog coming from dirt sales, coupled with a 9% increase in the average selling price of homes in backlog. Financial Services Income before taxes from our financial services operations for the 2015 second quarter was $8.3 million, an increase of $1.7 million from $6.6 million for the 2014 second quarter. The improvement was primarily due to a $1.5 million adjustment to our financial services segment to reduce insurance reserves as the result of a decline in insurance claim payment severity and frequency relative to prior period estimates. About MDC Since 1972, MDC's subsidiary companies have built and financed the American dream for more than 180,000 homebuyers. MDC's commitment to customer satisfaction, quality and value is reflected in each home its subsidiaries build. MDC is one of the largest homebuilders in the United States. Its subsidiaries have homebuilding operations across the country, including the metropolitan areas of Denver, Colorado Springs, Salt Lake City, Las Vegas, Phoenix, Tucson, Riverside-San Bernardino, Los Angeles, San Diego, Orange County, San Francisco Bay Area, Sacramento, Washington D.C., Baltimore, Orlando, Jacksonville, South Florida and Seattle. The Company's subsidiaries also provide mortgage financing, insurance and title services, primarily for Richmond American homebuyers, through HomeAmerican Mortgage Corporation, American Home Insurance Agency, Inc. and American Home Title and Escrow Company, respectively. M.D.C. Holdings, Inc. is traded on the New York Stock Exchange under the symbol "MDC." For more information, visit www.mdcholdings.com. 3 Forward-Looking Statements Certain statements in this release, including statements regarding our business, financial condition, results of operation, cash flows, strategies and prospects, constitute "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause the actual results, performance or achievements of MDC to be materially different from any future results, performance or achievements expressed or implied by the forward-looking statements. Such factors include, among other things, (1) general economic conditions, including changes in consumer confidence, inflation or deflation and employment levels; (2) changes in business conditions experienced by MDC, including cancellation rates, net home orders, home gross margins, land and home values and subdivision counts; (3) changes in interest rates, mortgage lending programs and the availability of credit; (4) changes in the market value of MDC’s investments in marketable securities; (5) uncertainty in the mortgage lending industry, including repurchase requirements associated with HomeAmerican Mortgage Corporation’s sale of mortgage loans (6) the relative stability of debt and equity markets; (7) competition; (8) the availability and cost of land and other raw materials used by MDC in its homebuilding operations; (9) the availability and cost of performance bonds and insurance covering risks associated with our business; (10) shortages and the cost of labor; (11) weather related slowdowns and natural disasters; (12) slow growth initiatives; (13) building moratoria; (14) governmental regulation, including the interpretation of tax, labor and environmental laws; (15) terrorist acts and other acts of war; (16) changes in energy prices; and (17) other factors over which MDC has little or no control. Additional information about the risks and uncertainties applicable to MDC's business is contained in MDC's Form 10-Q for the quarter ended June 30, 2015, which is scheduled to be filed with the Securities and Exchange Commission today. All forward-looking statements made in this press release are made as of the date hereof, and the risk that actual results will differ materially from expectations expressed in this press release will increase with the passage of time. MDC undertakes no duty to update publicly any forward-looking statements, whether as a result of new information, future events or otherwise. However, any further disclosures made on related subjects in our subsequent filings, releases or webcasts should be consulted. Contact:Robert N. Martin Senior Vice President, Chief Financial Officer and Principal Accounting Officer 1-866-424-3395 / (720) 977-3395 IR@mdch.com *Please see “Reconciliation of Non-GAAP Financial Measures” at the end of this release. 4 M.D.C. HOLDINGS, INC. Consolidated Statements of Operations and Comprehensive Income Three Months Ended Six Months Ended June 30, June 30, (Dollars in thousands, except per share amounts) (Unaudited) Homebuilding: Home sale revenues $ Land sale revenues - Total home and land sale revenues Home cost of sales ) Land cost of sales - ) ) ) Inventory impairments - ) ) ) Total cost of sales ) Gross margin Selling, general and administrative expenses ) Interest and other income Interest expense - - - ) Other expense ) Loss on early extinguishment of debt - - - ) Homebuilding pretax income Financial Services: Revenues Expenses ) Interest and other income Financial services pretax income Income before income taxes Provision for income taxes ) Net income $ Other comprehensive income (loss) related to available for salesecurities, net of tax ) ) Comprehensive income $ Earnings per share: Basic $ Diluted $ Weighted average common shares outstanding Basic Diluted Dividends declared per share $ 5 M.D.C. HOLDINGS, INC. Consolidated Balance Sheets June 30, December 31, ASSETS (Dollars in thousands, except per share amounts) Homebuilding: (Unaudited) Cash and cash equivalents $ $ Marketable securities Restricted cash Trade and other receivables Inventories: Housing completed or under construction Land and land under development Total inventories Property and equipment, net Deferred tax asset, net Metropolitan district bond securities (related party) Prepaid and other assets Total homebuilding assets Financial Services: Cash and cash equivalents Marketable securities Mortgage loans held-for-sale, net Other assets Total financial services assets Total Assets $ $ LIABILITIES AND EQUITY Homebuilding: Accounts payable $ $ Accrued liabilities Revolving credit facility Senior notes, net Total homebuilding liabilities Financial Services: Accounts payable and accrued liabilities Mortgage repurchase facility Total financial services liabilities Total Liabilities Stockholders' Equity Preferred stock, $0.01 par value; 25,000,000 shares authorized; none issued or outstanding - - Common stock, $0.01 par value; 250,000,000 shares authorized; 48,885,411 and 48,831,639 issued and outstanding at June 30, 2015 and December 31, 2014, respectively Additional paid-in-capital Retained earnings Accumulated other comprehensive income Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ 6 M.D.C. HOLDINGS, INC. Consolidated Statement of Cash Flows Three Months Ended Six Months Ended June 30, June 30, (Dollars in thousands) (Unaudited) Operating Activities: Net income $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Loss on early extinguishment of debt - - - Stock-based compensation expense Depreciation and amortization Inventory impairments - - - Gain on sale of marketable securities ) ) ) Amortization of discount / premiums on marketable debt securities, net 41 Deferred income tax expense (benefit) Net changes in assets and liabilities: Restricted cash ) ) ) 7 Trade and other receivables ) ) Mortgage loans held-for-sale ) Housing completed or under construction ) Land and land under development ) Prepaid expenses and other assets ) Accounts payable and accrued liabilities ) Net cash provided by (used in) operating activities ) Investing Activities: Purchases of marketable securities ) Maturities of marketable securities - Sales of marketable securities Purchases of property and equipment ) Net cash provided by investing activities Financing Activities: Payments on mortgage repurchase facility, net ) ) ) Proceeds from issuance of senior notes - - - Repayment of senior notes - - - ) Advances on revolving credit facility - - Dividend payments ) Proceeds from exercise of stock options - 71 Net cash used in financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents: Beginning of period End of period $ 7 M.D.C. HOLDINGS, INC. Homebuilding Operational Data New Home Deliveries Three Months Ended June 30, % Change Homes Dollar Value Average Price Homes Dollar Value Average Price Homes Dollar Value Average Price (Dollars in thousands) Arizona $ 10 % 24 % 12 % California 29 % 26 % (2 )% Nevada (7 )% 9 % 17 % Washington 59 78 )% )% 6 % West 6 % 15 % 8 % Colorado (3 )% 12 % 16 % Utah 25 44 )% )% 12 % Mountain (8 )% 7 % 17 % Maryland 57 81 )% )% 0 % Virginia 60 67 )% )% )% Florida 86 89 (3 )% 40 % 45 % East )% (8 )% 7 % Total $ (3 )% 7 % 10 % Six Months Ended June 30, % Change Homes Dollar Value Average Price Homes Dollar Value Average Price Homes Dollar Value Average Price (Dollars in thousands) Arizona $ 14 % 32 % 15 % California 38 % 42 % 2 % Nevada (7 )% 6 % 14 % Washington )% )% 3 % West 9 % 21 % 11 % Colorado (2 )% 15 % 18 % Utah 56 68 )% (7 )% 13 % Mountain (4 )% 13 % 18 % Maryland )% )% 1 % Virginia (4 )% (8 )% (4 )% Florida (5 )% 33 % 40 % East )% (7 )% 8 % Total $ 0 % 12 % 12 % 8 M.D.C. HOLDINGS, INC. Homebuilding Operational Data Net New Orders Three Months Ended June 30, % Change Homes Dollar Value Average Price Monthly Absorption Rate * Homes Dollar Value Average Price Monthly Absorption Rate * Homes Dollar Value Average Price Monthly Absorption Rate * (Dollars in thousands) Arizona $ (5 )% (5 )% (0 )% )% California 32 % 56 % 18 % 7 % Nevada )% (2 )% 17 % 21 % Washington 74 47 % 64 % 11 % 4 % West 8 % 27 % 17 % 2 % Colorado 0 % 10 % 10 % )% Utah 63 55 15 % 28 % 12 % 2 % Mountain 2 % 11 % 9 % )% Maryland 61 77 )% )% (4 )% 25 % Virginia 43 64 )% )% 6 % )% Florida 83 35 % 46 % 8 % 38 % East (4 )% (7 )% (3 )% 13 % Total $ 4 % 16 % 11 % 1 % Six Months Ended June 30, % Change Homes Dollar Value Average Price Monthly Absorption Rate * Homes Dollar Value Average Price Monthly Absorption Rate * Homes Dollar Value Average Price Monthly Absorption Rate (Dollars in thousands) Arizona $ 5 % 4 % (1 )% )% California 40 % 58 % 13 % 1 % Nevada 14 % 40 % 23 % 38 % Washington 33 % 48 % 11 % 8 % West 20 % 38 % 15 % 4 % Colorado 12 % 25 % 12 % (1 )% Utah 98 32 % 45 % 10 % 14 % Mountain 14 % 27 % 12 % 1 % Maryland )% )% 1 % 54 % Virginia (7 )% (6 )% 0 % (5 )% Florida 30 % 47 % 13 % 27 % East 6 % 7 % 2 % 27 % Total $ 16 % 29 % 11 % 9 % * Calculated as total net new orders in period ÷ average active communities during period ÷ number of months in period 9 M.D.C. HOLDINGS, INC. Homebuilding Operational Data Active Subdivisions Average Active Subdivisions Average Active Subdivisions Active Subdivisions Three Months Ended Six Months Ended June 30, % June 30, % June 30, % Change Change Change Arizona 35 34 3 % 36 33 9 % 36 30 20 % California 20 20 0 % 21 17 24 % 21 15 40 % Nevada 11 16 )% 11 16 )% 13 16 )% Washington 13 8 63 % 13 9 44 % 13 10 30 % West 79 78 1 % 81 75 8 % 83 71 17 % Colorado 39 36 8 % 42 37 14 % 42 37 14 % Utah 7 6 17 % 7 6 17 % 7 6 17 % Mountain 46 42 10 % 49 43 14 % 49 43 14 % Maryland 9 14 )% 10 15 )% 9 16 )% Virginia 7 8 )% 8 9 )% 9 10 )% Florida 15 17 )% 15 16 (6 )% 14 14 0 % East 31 39 )% 33 40 )% 32 40 )% Total (2 )% 3 % 6 % Backlog June 30, % Change Homes Dollar Value Average Price Homes Dollar Value Average Price Homes Dollar
